Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cooling air supply” from claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both rotor magnet modules and for an annular gear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, in the phrase “the electrical comprising” in the second line, it is unclear what “the electrical” is referencing. The term “The electrical” could be referring to the electrical machine or the electrical coil. For the purposes of this examination the term “the electrical” is taken to reference the electrical coil. Examiner suggests adding which electrical component the claim is referring to. Claims 22-25 are rejected for depending on claim 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 21-24, and 26 are rejected under 35 U.S.C 103 as being unpatentable over PAL (US2016149472A1) in view of SAINT-MICHEL(US20190273423A1).
Regarding claim 16, Pal teaches an electrical machine, comprising: a rotor(50) and a stator(10)(Fig.5 and 6);
an air gap defined between the rotor(50) and stator(10)(an air gap between stator and rotor in a motor or generator is inherent because without an air gap the rotor is seized and won't be able to move, rendering the motor inoperable)
one of the stator(10) or the rotor(50) comprising a plurality of electrical coils(18)(Fig.5 and 6) comprising heat sink(100, 200) attached to the electrical coil(18, 54) with a thermally conductive material(28)(Para[0027]).
Pal is silent wherein at least one of the electrical coils comprising a heat sink to dissipate heat to the air gap.
However, Saint-Michel teaches electrical coils(20a and 20b) comprising heat sinks(30) to dissipate heat to the air gap(Fig. 1 and 2).
Saint-Michel is considered to be analogous to the claimed invention of Pal because they are in the same field of electric machines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrical machine of Pal with at least one of the electrical coils comprising a heat sink to dissipate heat to the air gap as taught by Saint-Michel, doing so would allow more heat to be dissipated which would further increase efficiency of the machine by further lowering the running temperature.

Regarding claim 17, Pal in view of Saint-Michel teaches an electric machine according to claim 16, Pal further teaches wherein the heat sink(100) comprises a plurality of fins(104)(Fig.3).

Regarding claim 18, Pal in view of Saint-Michel teaches an electrical machine according to claim 16, Pal further teaches wherein the heat sink(100) is made of a substantially non-magnetic material(Para[0025], heat sink made of aluminum which is non-magnetic).

Regarding claim 19, Pal in view of Saint-Michel teaches an electrical machine according to claim 16, Pal further teaches wherein the heat sink(100) is attached to an outside of the electrical coils(coil wires 20)(Fig. 3).

Regarding claim 21 (as best understood), Pal in view of Saint-Michel teaches an electric machine according to claim 16, and Pal further discloses wherein the electrical(understood as the coils 18, 20, and/or 54) comprising a substantially obround shape having a first straight side(22) and a second straight side(24) parallel to the first straight side(Fig.3),
and a first curved portion(26; fig. 1-3) connecting the first straight side(22) with the second straight side(24) at a first end, 
Pal is silent regarding (a) wherein the electrical coils are arranged around teeth and (b) a second curved portion connecting the first straight side with the second straight side at a second end.
However, Saint-Michel further teaches,
(a) an electrical machine with coils(20a and 20b) arranged around teeth(11)(Fig. 1 and 2) and 
(b) a second curved portion connecting the first straight side with the second straight side at a second end(Fig.1 and Fig.A below).

    PNG
    media_image1.png
    853
    860
    media_image1.png
    Greyscale

Figure A. Annotated Fig.1

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrical machine of Pal in view of Saint Michael with the electrical coils are arranged around teeth and (b) a second curved portion connecting the first straight side with the second straight side at a second end, doing so would allow the electric coils to be seated and spaced evenly and have the cooling distributed evenly.

Regarding claim 22, Pal in view of Saint-Michel teaches an electric machine according to claim 21, Pal further teaches wherein the heatsink(100) is attached at the first curved portion(26)(Fig.3 shows curved portion has heat sink attached to its backside).

Regarding claim 23, Pal in view of Saint Michel teaches the electrical machine according to claim 21, Pal further teaches a coolant spray structure flowing across a side 114(Para[0028]). This spray structure would act as a coolant supply. Examiner contends that the naming convention of “first end” and “second end” does not impact the structure of the invention(Fig.3 and 4 show that the coolant spray structure is closer to the end of the coil shown which could be regarded conveniently as a first or second end).

Regarding claim 24, Pal in view of Saint-Michel teaches an electric machine according to claim 21, Saint-Michel further teaches wherein one of more of the electric coils(20a and 20b) comprise a plurality of heat sinks(30)(Fig. 3).

Regarding claim 26, Pal in view of Saint-Michel teaches an electrical machine according to claim 16,  Pal further teaches wherein the stator(10) comprises a plurality of electrical coils(18)(Fig. 1 and 2).

Claim 20 and 25 are rejected under 35 U.S.C 103 as being unpatentable over PAL in view of SAINT-MICHEL and further in view of DESHARNAIS (WO2012107684A1).
Regarding claim 20, Pal in view of Saint-Michel teaches an electrical machine according to claim 16. 
Pal in view of Saint-Michel is silent wherein the heat sink is attached to an inside of the electrical coils.
However, Desharnais teaches a heat sink(11) attached to the inside of the coil(10)(Fig.1).
Desharnais is considered to be analogous to the claimed invention of Pal in view of Saint-Michel because they are in the same field of electric machines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pal in view of Saint-Michel as suggested by Desharnais, doing so would allow the electric coils to be cooled from the inside.
Regarding claim 25, Pal in view of Saint-Michel teaches an electrical machine according to claim 24, Saint-Michel further teaches wherein for the electrical coils comprising a plurality of the heat sinks(30)(Fig.2),
Pal further teaches a heat sink(100) is attached at an outer side of the first curved portion(Fig. 3), 
Pal in view of Saint-Michel is silent wherein (a) a first one of the heat sinks is attached at an inner side of the first curved portion and (b) that a third one of the heat sinks is attached at the second curved portion.
However, Desharnais teaches (a) heat sinks(11) on the curved portion of coils(10)(Fig.7).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Pal in view of Saint-Michel as suggested by Desharnais, doing so would allow the plurality of heat sinks to be placed on the curved portions of the coils taught by Pal in view of Saint-Michel in order to dissipate heat effectively on the curved portions. 
As for (b), examiner contends that it would be obvious to provide a third heat sink because the addition of a third heat sink attached to the second curved portion is a mere duplication of the heat sink on the first curved portion as discussed above; it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bernis Co., 193 USPQ 8.

Claim 27 is rejected under 35 U.S.C 103 as being unpatentable over PAL in view of SAINT-MICHEL and further in view of BESNERAIS(US8952582B2).
Regarding claim 27, Pal in view of Saint-Michel teaches an electrical machine according to claim 16. 
Pal in view of Saint-Michel is silent on a wind turbine comprising the electrical machine.
However, Besnerais teaches an electrical machine(1), particularly a generator, for use in a wind turbine(Para [0033]).
Besnerais is considered to be analogous to the claimed invention of Pal in view of Saint-Michel because they are in the same field of electric machines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the electric machine of Pal in view of Saint-Michel as a wind turbine as in Besnerais, doing so would allow incorporating the benefits of the electrical machine of Pal in view of Saint-Michel with its improved cooling properties and higher efficiency in Besnerais wind turbine.

Claim 28 is rejected under 35 U.S.C 103 as being unpatentable over PAL in view of TSUMASAKA(US2017257054A1).
Regarding claim 28, Pal teaches a method for modifying the temperature distribution of an electrical coil(18) in an electrical machine(Pal teaches a method for cooling an electrical machine[para 0010], in particular the electrical machine windings para[0002] which is the same thing as modifying temperature distribution),
the method comprising: operating the electrical machine(inherent that the electric machine would be operated); 
attaching a heat sink(100) to a selected area of a surface the electrical coil(18) to increase a contact surface with an air flow around the electrical coil(Para[0026]).
Pal is silent regarding measuring a temperature distribution of the electrical coil while operating the electrical machine.
However, Tsumasaka teaches a coil temperature sensor(46) which measures the coil temperature of the coil(44)(Para[0026]).
Tsumasaka is considered to be analogous to the claimed invention of Pal because they are in the same field of electric machines. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the coil temperature sensor of Besnerais, doing so would allow the measuring of the temperature distribution of  the coils from Pal in order to find the best place to attach the heat sinks for effective cooling.

Claim 30 is rejected under 35 U.S.C 103 as being unpatentable over PAL in view of TSUMASAKA and further in view of CHARLES(US876568A).
Regarding claim 30, Pal in view of Tsumasaka teaches the method according to claim 28, 
Pal further teaches wherein operating the electrical machine comprises an air gap arranged between a rotor(50) and a stator(10)(Inherent that there is an airgap between the rotor and stator for the electrical machine to function). 
Pal in view of Tsumasaka is silent providing a cooling air flow between the airgap.
However, Charles teaches providing a cooling airflow between the airgap(22)(Fig. 1 and 3).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electrical machine of Pal in view of Tsumasaka with the cooling airflow between the airgap, as taught by Charles in order to increase efficiency and cooling of the machine.
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29/28, the prior art of record does not teach the limitation, “wherein the temperature distribution of the electrical coil is more homogeneous after attaching the heat sink than before attaching the heat sink and a difference between a highest temperature and a lowest temperature of the electrical coil is less than 20 degrees C after attaching the heat sink”, in combination of the limitations of the base claim and the intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED QURESHI whose telephone number is (571)-272-8310. The examiner can normally be reached on 8:30 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect. uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMMED AHMED QURESHI/               Examiner, Art Unit 2832          

/AHMED ELNAKIB/            Primary Examiner, Art Unit 2834